Case 2:21-cv-00317-JFW-GJS Document 5 Filed 01/15/21 Page 1 of 1 Page ID #:25


1
2
3
4
5                                                                      JS-6
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     ROBERT McCULLOCK,                         Case No. 2:21-cv-00317-JFW (GJS)
12                 Petitioner,
              v.                                 JUDGMENT
13
14     MARCUS POLLARD (WARDEN),
15                 Respondent.
16
17
18      Pursuant to the Court’s Order: Dismissing Petition As Second Or Successive;
19   Denying Certificate Of Appealability; and Referring Petition Pursuant to Ninth
20   Circuit Rule 22-3(a),
21
22      IT IS ADJUDGED THAT this action is dismissed without prejudice, as second
23   or successive, pursuant to 28 U.S.C. § 2244(b).
24
25   DATE: January 15, 2021         __________________________________
                                         JOHN F. WALTER
26                                       UNITED STATES DISTRICT JUDGE
27
28
